DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to Claims 1,2,4,8,11,12,16,20 in the submission filed 11/3/2021 are acknowledged and accepted.
In view of the amendments to the Claims, objection to Claims, and rejection under 35 U.S.C. 112(b)  are withdrawn.
Pending Claims are 1-20. 
Response to Arguments
Applicant's arguments (Remarks, filed 11/3/2021) have been considered, but, respectfully, are not found persuasive.
a)	the cited references do not teach a head-up display system that includes a housing having an interior surface and defining a cavity and "a lens disposed within the cavity and configured for reflecting the visible ray of light towards the interior surface" Horiuchi's projection region limiting unit 180 only reflects light that exits housing 188, i.e., reflects light out of housing 188, rather than towards an interior surface within a cavity of housing 188. (Remarks, pages 9-10)
	Horiuchi’s projection region limiting unit 180 reflects light towards the top of the housing and towards the top edge of the housing. The light 	absorption layer 188a is on all the interior surfaces as in fig 1 of Horiuchi. Merriam Webster Dictionary defines “toward” as “in the direction of” and light from 180 is going toward or in the direction of 
 
b)	Horiuchi's light absorption layer 188a is designed to absorb all of the light that does not reach the projection region limiting unit 180 and not scatter the light inside housing 188. Horiuchi's light absorption layer 188a is designed to absorb all of the light so that the currently amended claim's requirement of "increasing absorption of the visible ray of light by the first cured film" would never be necessary. One skilled in the art would never contemplate a need for a second deposited film . (Remarks, page10)
	Horiuchi teaches that light absorption layer 188a is designed to absorb light that did not reach unit 180. However Horiuchi does not state that all of the light which did not reach projection region limiting unit 10 is absorbed. Hence there is a possibility of improvement in absorption of the light absorption layer 188a which gives a reason to combine with Kajiya’s second deposited film which increases absorption of the visible ray of light by the first cured film and suppresses scattered reflection.
c)	Kajiya's first layer, i.e., the macro concave-convex structure 14  is designed to absorb wavelengths of visible light corresponding to color, which may be important for an optical body such as a camera lens or television display described by Kajiya, but is detrimental for a head-up display that projects visible light to a user. That is, Kajiya does not teach a first cured film configured for "scattering the visible ray of light off the interior surface" paragraphs [0058] and [0059] of Kajiya teach that the first macro concave- convex structure 14 suppresses reflection of, i.e., absorbs, incident light having a wavelength belonging to the visible light band. That is, the first macro concave-convex structure 14 does not at least partially reflect visible light. (Remarks, page 11)

	Kajiya in Para [0058] and [0059] refers the embodiment of Figs 1,2 which is different from the embodiment of Fig 3 utilized in the previous and also the current rejection. Hence the properties of the optical body 1A and the macro concave-convex structure 14 are different. Kajiya teaches that the macro concave convex structure 14 scatters incident light (p65, lines 1-8) and also there is a reflection suppression effect (p65, lines 8-12) by the micro concave-convex structure 13 implying that there is at least a partial reflection by the macro concave-convex structure 14.
	In view of the above arguments, rejection of Claims 1,11,16 and dependent claims  is upheld
Claims 1-20 are rejected as follows:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Horiuchi et al (US 2013//0194674 A1, of record) in view of Kajiya et al (US 2018/0224578 A1, of record) and further in view of Schulz et al (New Plasma processes for antireflective structures in plastics, Advances in Optical thin films III, Proc. SPIE Vol 7101, pages 1-6, of record).

Regarding Claim 1, Horiuchi teaches (fig 1,2) a head-up display system (display apparatus 10, p25, lines 1-3, HUD, p3, lines 1-6) comprising: 
a housing (housing 188, p37, lines 1-3) having an interior surface (right side interior surface of housing 188) and defining a cavity (hole in the housing 188) configured for receiving a visible ray of light (light from light source 120, p26, lines 1-4, light source is an LED or a lamp, a lamp gives out visible light, p27, lines 1-4); 
a lens (projection region limiting unit 180, p34, lines 1-2) disposed within the cavity (hole in the housing 188)  and configured for reflecting (concave mirror is used for projection region limiting region 180) the visible ray of light (light from light source 120, p26, lines 1-4) towards the interior surface (the top side, right and left side interior surface of housing 188); 
a first film (absorption layer 188a, p37, lines 1-9), disposed on the interior surface (the top side, right and left side interior surface of housing 188), and configured for absorbing the visible ray of light (light from light source 120, p26, lines 1-4) within the at the interior surface (the top side, right and left side interior surface of housing 188); 
	However Horiuchi does not teach
a first cured film formed from a coating composition and configured for scattering the visible ray of light off the interior surface such that the first cured film is at least partially light-reflective 
and a second deposited film disposed on the first cured film; wherein the second deposited film is configured for transmitting the visible ray of light to the first cured film to thereby increase absorption of the visible ray of light by the first cured film and minimize scatter of the visible ray of light within the cavity such that the housing is light-absorptive.  
	Horiuchi and Kajiya are related as cured films.
	Kajiya teaches (fig 3),
a first cured film (macro concave-convex structure 14, p61, lines 1-5, resist cured by laser irradiation, p77, lines 1-6) formed from a coating composition (inorganic resist layer, p76, lines 1-3, resist is coated as a coating composition) and configured for scattering (macro concave-convex structure 14 can scatter light incident on the base material 11, p65, lines 1-7) the visible ray of light (wavelength in the range 400nm-500nm, p82, lines 1-5) off the surface (surface of optical body 1A or base material 11) such that the first cured film (macro concave-convex structure 14, p61, lines 1-5, resist cured by laser irradiation, p77, lines 1-6) is at least partially light-reflective (reflection suppression effect attributable to micro concave convex structure, p65, lines 1-15,  indicates macro structure is reflective at least partially);

	a second deposited film (micro concave convex structure 13, p61, lines 1-5) disposed on the first cured film (macro concave-convex structure 14, p61, lines 1-5); 
	wherein the second deposited film (micro concave convex structure 13, p61, lines 1-5) is configured for transmitting the visible  ray (wavelength in the range 400nm-500nm, p82, lines 1-5) of light (light is transmitted through the micro concave convex lens structure 13) to the first cured film (macro concave-convex structure 14, p61, lines 1-5) to thereby minimize scatter of the visible ray of light (reflection suppression effect because of micro concave convex structure, p65, lines 1-15 (light is transmitted to the first film 14 through the second film 13 and reflection is suppressed).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Horiuchi to include the teachings of Kajiya such that a first cured film formed from a coating composition and configured for scattering the visible ray of light off the interior surface such that the first cured film is at least partially light-reflective and a second deposited film disposed on the first cured film; wherein the second deposited film is configured for transmitting the visible ray of light to the first cured film to thereby increase absorption of the visible ray of light by the first cured film   and minimize scatter of the visible ray of light within the cavity such that the housing is light-absorptive (Kajiya’s second deposited film minimizes reflection, p65, lines 1-15 thereby increasing transmittance of light to the first film and Horiuchi’s first film which is absorptive, absorbs the increased amount of transmitted visible light, resulting in the walls of the housing becoming light-absorptive. Because the structure of the claimed system, as identified above is the same as that ) for the purpose of utilizing an improved optical body to enable reflection of incident light to be suppressed, p11, lines 1-4).
	However Horiuchi-Kajiya do not teach
second deposited film formed from an ionized gas composition.
	Horiuchi-Kajiya and Schulz are related as deposited films.
	Schulz teaches (fig 1)
a deposited film (SiO2 layers were deposited, pg2, Sec 2, lines 16-18) formed from an ionized gas composition (plasma ion source APS, argon ion plasma, pg 2, Sec 2, lines 7-15, ion assisted deposition, lines 16-18).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Horiuchi-Kajiya to include the teachings of Schulz such that second deposited film formed from an ionized gas composition for the purpose of developing excellent antireflective properties on polymers (pg 5, Sec 4, lines 1-2).

	
Regarding Claim 2, Horiuchi-Kajiya-Schulz teach the head-up display system of claim 1, wherein the first cured film (macro concave-convex structure 14, p61, lines 1-5, resist cured by laser irradiation and exposure, p77, lines 1-6, Kajiya) and has a first structure (structure of macro concave-convex structure 14) including a first plurality of peaks and a first plurality of troughs (concavities and convexities of macro structure 14 shows first 

Regarding Claim 3, Horiuchi-Kajiya-Schulz teach the head-up display system of claim 2, wherein each of the first plurality of peaks(concavities and convexities of macro structure 14 shows first plurality of peaks and troughs, fig 3, Kajiya, peak of convexities)  has a first height of less than 1 mm (the height of micro concave convexities is between 100nm-400nm, p56, lines 1-7, hence the height of the macro concave convexities is less than 1mm where 1mm = 106 nm) such that the first structure (structure of macro concave-convex structure 14)  is measurable on a sub-millimeter scale.  

Regarding Claim 4, Horiuchi-Kajiya-Schulz teach the head-up display system of claim 1, wherein the second deposited film (micro concave convex structure 13, p61, lines 1-5, Kajiya, SiO2 layers were deposited, p2, Sec 2, lines 16-18, Schulz)  is antireflective (reflection suppression effect, p65, lines 1-15, indicates micro concave convex structure is antireflective) such that the second deposited film (micro concave convex structure 13, p61, lines 1-5, Kajiya, SiO2 layers were deposited, p2, Sec 2, lines 16-18, Schulz) transmits at least some of the visible ray of light to the first cured film (macro concave-convex structure 14, p61, lines 1-5, resist cured by laser irradiation and exposure, p77, lines 1-6, Kajiya).  

Regarding Claim 5, Horiuchi-Kajiya-Schulz teach the head-up display system of claim 4, wherein the second deposited film (micro concave convex structure 13, p61, lines 1-

Regarding Claim 6, Horiuchi-Kajiya-Schulz teach the head-up display system of claim 5, wherein each of the second plurality of peaks (concavities and convexities of micro structure 13 shows second plurality of peaks and troughs, fig 3, peaks of convexities, Kajiya ) has a second height of less than 1 micron (height is between 100nm-400nm, p56, lines 1-10, hence height is less than 1 micron, Kajiya) such that the moth-eye structure (moth-eye structure, p3, lines 1-6)  is measurable on a sub-micron scale.  

Regarding Claim 7, Horiuchi-Kajiya-Schulz teach the head-up display system of claim 6, wherein each of the second plurality of peaks (concavities and convexities of micro structure 13 shows second plurality of peaks and troughs, fig 3, peaks of convexities, Kajiya ) has a second height of from 10 nm to 100 nm (height is equal to 100nm, p56, lines 1-10, hence height is measurable in nanometer scale, Kajiya) such that the moth-eye structure (moth-eye structure, p3, lines 1-6) is measurable on a nanometer scale.  

Regarding Claim 8, Horiuchi-Kajiya-Schulz teach the head-up display system of claim 6, wherein the second deposited film (micro concave convex structure 13, p61, lines 1-5, Kajiya, SiO2 layers were deposited, p2, Sec 2, lines 16-18, Schulz) has a thickness visible ray of light from the first cured film (macro concave-convex structure 14, p61, lines 1-5, resist cured by laser irradiation, p77, lines 1-6, Kajiya).
	However Horiuchi-Kajiya-Schulz do not teach
thickness from 35 µm to 65 µm.
Now, although Horiuchi-Kajiya-Schulz do not explicitly disclose the claimed range of thickness from 35 µm to 65 µm, it is considered to be within ordinary skill level to modify Horiuchi-Kajiya-Schulz ‘s second deposited film with routine experimentation to obtain range of thickness from 35 µm to 65 µm.  It would have been obvious to one of ordinary skill in before the effective filing date of the invention to have range of thickness from 35 µm to 65 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). A person of ordinary skill in the art would have been motivated to modify Horiuchi-Kajiya-Schulz to have thickness from 35 µm to 65 µm for the purpose of having a reasonably 

Regarding Claim 9, Horiuchi-Kajiya-Schulz teach the head-up display system of claim 6, wherein each of the second plurality of peaks (concavities and convexities of micro structure 13 shows second plurality of peaks and troughs, fig 3, peaks of convexities, Kajiya ) has a second height (height is equal to 400nm, p56, lines 1-10, Kajiya), a second width (period of the concavities and convexities is equal to 100nm, p40, lines 1-8), and an aspect ratio of the second height (height is equal to 400nm, p56, lines 1-10, Kajiya) to the second width of greater than or equal to 2 : 1 (ratio of height to width is = 400/100, which is a ratio of 4:1 and hence aspect ratio is greater than 2, Kajiya, also the height of the peaks is more than twice the width of the structures, fig 1 a,b,d, Schulz) .  

Regarding Claim 10, Horiuchi-Kajiya-Schulz teach the head-up display system of claim 1, wherein the second deposited film (micro concave convex structure 13, p61, lines 1-5, Kajiya, SiO2 layers were deposited, p2, Sec 2, lines 16-18, Schulz) is formed on the first cured film (macro concave-convex structure 14, p61, lines 1-5, resist cured by laser irradiation, p77, lines 1-6, Kajiya) by argon ion plasma etching (plasma ion source APS, argon ion plasma, pg 2, Sec 2, lines 7-15, Schulz).  

Regarding Claim 11, Horiuchi teaches (fig 1,2) a head-up display system (display apparatus 10, p25, lines 1-3, HUD, p3, lines 1-6) comprising: 
the top side, right and left side interior surface of housing 188)  and defining a cavity (hole in the housing 188) configured for receiving a solar ray of light (light from sun, an opening in the housing in the HUD will receive sunlight);
a projector (projection unit 170, p33, lines 1-2) configured for emitting a visible first ray of light (light from light source 120 and projection unit 170, p26, lines 1-4) into the cavity (hole in the housing 188); 
a lens (projection region limiting unit 180, p34, lines 1-2) disposed within the cavity (hole in the housing 188) and facing the projector (projection unit 170, p33, lines 1-2), wherein the lens (projection region limiting unit 180, p34, lines 1-2) is configured for reflecting (concave mirror is used for projection region limiting region 180) the first ray of light (light from light source 120 and projection unit 170, p26, lines 1-4) and the solar ray of light (sunlight) towards the interior surface (the top side, right and left side interior surface of housing 188) (along with the light from the projection unit 170, any sunlight impinging on the housing will be reflected by the concave mirror); 
a first film (absorption layer 188a, p37, lines 1-9), disposed on the interior surface (the top side, right and left side interior surface of housing 188), and configured for absorbing the ray of light (light from light source 120, p26, lines 1-4) and the solar ray of light (ray of sunlight) within the cavity (hole in the housing 188) within the cavity (hole in the housing 188) at the interior surface (the top side, right and left side interior surface of housing 188); 	
	However Horiuchi does not teach 
and configured for scattering the visible ray of light and the solar ray of light off the interior surface such that the first cured film is at least partially light-reflective 
and a second deposited film disposed on the first cured film; wherein the second deposited film is configured for transmitting the visible ray of light and the solar ray of light to the first cured film to thereby increase absorption of the visible ray of light and the solar ray of light by the first cured film and minimize scatter of the visible ray of light and the solar ray of light within the cavity such that the housing is light-absorptive.  
	Horiuchi and Kajiya are related as cured films. 
	Kajiya teaches (fig 3) 
	a first cured film (macro concave-convex structure 14, p61, lines 1-5, resist cured by laser irradiation, p77, lines 1-6) formed from a coating composition (inorganic resist layer, p76, lines 1-3, resist is coated as a coating composition) and configured for scattering (macro concave-convex structure 14 can scatter light incident on the base material 11, p65, lines 1-7) the visible ray of light (wavelength in the range 400nm-500nm, p82, lines 1-5) and the solar ray of light  (ray of sunlight falling on the film and which has visible light) off the surface (surface of optical body 1A or base material 11) such that the first cured film (macro concave-convex structure 14, p61, lines 1-5, resist cured by laser irradiation, p77, lines 1-6) is at least partially light-reflective (reflection suppression effect attributable to micro concave convex structure, p65, lines 1-15,  indicates macro structure is reflective at least partially);and 
	a second deposited film (micro concave convex structure 13, p61, lines 1-5) disposed on the first cured film (macro concave-convex structure 14, p61, lines 1-5); 
visible ray of light and the solar ray of light (reflection suppression effect because of micro concave convex structure, p65, lines 1-15 (light is transmitted to the first film 14 through the second film 13 and reflection is suppressed).	
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Horiuchi to include the teachings of Kajiya such that a first cured film formed from a coating composition and configured for scattering the visible ray of light and the solar ray of light off the interior surface such that the first cured film is at least partially light-reflective and a second deposited film disposed on the first cured film; wherein the second deposited film is configured for transmitting the visible ray of light and the solar ray of light to the first cured film to thereby increase absorption of the visible ray of light and the solar ray of light by the first cured film and minimize scatter of the visible ray of light and the solar ray of light within the cavity such that the housing is light-absorptive (Kajiya’s second deposited film minimizes reflection, p65, lines 1-15 thereby increasing transmittance of light to the first film and Horiuchi’s first film which is absorptive, absorbs the increased amount of transmitted light, resulting in the walls of the housing becoming light-absorptive. Because the structure of the claimed system, as identified above is the same as that claimed, it must inherently perform the same function. Horiuchi-Kajiya teach the same structure as the claimed structure and the function of the housing being absorptive is the same.  See MPEP § 2112.01.) for the purpose of utilizing an improved optical body to enable reflection of incident light to be suppressed, p11, lines 1-4). 
	However Horiuchi-Kajiya do not teach
second deposited film formed from an ionized gas composition.
	Horiuchi-Kajiya and Schulz are related as deposited films.
	Schulz teaches (fig 1)
a deposited film (SiO2 layers were deposited, pg2, Sec 2, lines 16-18) formed from an ionized gas composition (plasma ion source APS, argon ion plasma, pg 2, Sec 2, lines 7-15, ion assisted deposition, lines 16-18).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Horiuchi-Kajiya to include the teachings of Schulz such that second deposited film formed from an ionized gas composition for the purpose of developing excellent antireflective properties on polymers (pg 5, Sec 4, lines 1-2).

Regarding Claim 12, Horiuchi-Kajiya-Schulz teach the head-up display system of claim 11, wherein the first cured film (macro concave-convex structure 14, p61, lines 1-5, resist cured by laser irradiation and exposure, p77, lines 1-6, Kajiya) does not absorb (as the macrostructure 14 is partially reflective, it does not absorb the at least some of the sunlight and light rays from light source 120 and projection unit 170 impinging on it) at least some of the solar ray of light (ray of sunlight) and at least some of the visible first ray of light (impinging light rays from the sun or the light source 120 and projection visible first ray of light (the light source 120 and projection unit 170, Horiuchi) to the first cured film (macro concave-convex structure 14, p61, lines 1-5, resist cured by laser irradiation and exposure, p77, lines 1-6, Kajiya). 

Regarding Claim 13, Horiuchi-Kajiya-Schulz teach the head-up display of claim 10, wherein the first cured film (macro concave-convex structure 14, p61, lines 1-5, resist cured by laser irradiation and exposure, p77, lines 1-6, Kajiya)  a first structure (structure of macro concave-convex structure 14) including a first plurality of peaks and a first plurality of troughs (concavities and convexities of macro structure 14 shows first plurality of peaks and troughs, fig 3, Kajiya) each defined between adjacent ones of the first plurality of peaks (peak of convexities) and wherein the second deposited film (micro concave convex structure 13, p61, lines 1-5, Kajiya, SiO2 layers were deposited, pg2, Sec 2, lines 16-18, Schulz) has a moth-eye structure (moth-eye structure, p3, lines 1-6) including a second plurality of peaks and a second plurality of troughs (concavities and convexities of micro structure 13 shows second plurality of peaks and troughs, fig 3, 
 
Regarding Claim 14, Horiuchi-Kajiya-Schulz teach the head-up display system of claim 12, wherein each of the second plurality of peaks (concavities and convexities of micro structure 13 shows second plurality of peaks and troughs, fig 3, peaks of convexities, Kajiya ) has a second height of from 10 nm to 100 nm (height is equal to 100nm, p56, lines 1-10, hence height is measurable in nanometer scale, Kajiya) such that the moth-eye structure (moth-eye structure, p3, lines 1-6) is measurable on a nanometer scale,  
and wherein each of the first plurality of peaks(concavities and convexities of macro structure 14 shows first plurality of peaks and troughs, fig 3, Kajiya, peak of convexities)  has a first height of less than 1 mm (the height of micro concave convexities is between 100nm-400nm, p56, lines 1-7, hence the height of the macro concave convexities is less than 1mm where 1mm = 106 nm) such that the first structure (structure of macro concave-convex structure 14)  is measurable on a sub-millimeter scale.  

 Regarding Claim 15, Horiuchi-Kajiya-Schulz teach the head-up display system of claim 12, wherein each of the second plurality of peaks (concavities and convexities of micro structure 13 shows second plurality of peaks and troughs, fig 3, peaks of convexities, Kajiya ) has a second height (height is equal to 400nm, p56, lines 1-10, Kajiya), a second width (period of the concavities and convexities is equal to 100nm, p40, lines 1-8), and an aspect ratio of the second height (height is equal to 400nm, p56, lines 1-10, Kajiya) to the second width of greater than or equal to 2 : 1 (ratio of height to 

Regarding Claim 16, Horiuchi teaches (fig 1) a device (moving body 700, vehicle 730, p45, lines 1-3) comprising:  14P049030-US-NP 
a windshield (windshield unit 731, p45, lines 1-10); 
an operator eyebox (eyebox of operator human viewer 300, p47, lines 1-3) spaced apart from the windshield (windshield unit 731, p45, lines 1-10); and
a head-up display system (display apparatus 10, p25, lines 1-3, HUD, p3, lines 1-6) configured for producing a primary image (image 350, p47, lines 1-10) visible at the windshield (windshield unit 731, p45, lines 1-10) when viewed from the operator eyebox (eyebox of operator human viewer 300, p47, lines 1-3), the head-up display system (display apparatus 10, p25, lines 1-3, HUD, p3, lines 1-6) configured for producing the primary image (image 350, p47, lines 1-10) visible at the windshield (windshield unit 731, p45, lines 1-10) including: 
a housing (housing 188, p37, lines 1-3) having an interior surface (the top side, right and left side interior surface of housing 188)  and defining a cavity (hole in the housing 188) configured for receiving a visible ray of light (light from light source 120, p26, lines 1-4); 
a lens (projection region limiting unit 180, p34, lines 1-2) disposed within the cavity (hole in the housing 188)  and configured for reflecting (concave mirror is used for projection region limiting region 180) the visible ray of light (light from light source 120, p26, lines the top side, right and left side interior surface of housing 188); 
a first film (absorption layer 188a, p37, lines 1-9), disposed on the interior surface (the top side, right and left side interior surface of housing 188), and configured for absorbing the visible ray of light (light from light source 120, p26, lines 1-4) within the cavity (hole in the housing 188); 	
	However Horiuchi does not teach 
a first cured film formed from a coating composition and configured for scattering the visible ray of light off the interior surface such that the first cured film is at least partially light-reflective 
and a second deposited film disposed on the first cured film; wherein the second deposited film is configured for transmitting the visible ray of light to the first cured film to thereby increase absorption of the visible ray of light by the first cured film and minimize scatter of the visible ray of light within the cavity such that the housing is light-absorptive.  
	Horiuchi and Kajiya are related as cured films.
	Kajiya teaches (fig 3), a first cured film (macro concave-convex structure 14, p61, lines 1-5, resist cured by laser irradiation, p77, lines 1-6) formed from a coating composition (inorganic resist layer, p76, lines 1-3, resist is coated as a coating composition) and configured for scattering (macro concave-convex structure 14 can scatter light incident on the base material 11, p65, lines 1-7) the visible ray of light (wavelength in the range 400nm-500nm, p82, lines 1-5) off the surface (surface of optical body 1A or base material 11) such that the first cured film (macro concave-convex structure 14, p61, lines 1-5, resist cured by laser irradiation, p77, lines 1-6) is at least partially light-reflective (reflection suppression effect attributable to micro concave convex structure, p65, lines 1-15,  indicates macro structure is reflective at least partially);
and 
	a second deposited film (micro concave convex structure 13, p61, lines 1-5) disposed on the first cured film (macro concave-convex structure 14, p61, lines 1-5); 
	wherein the second deposited film (micro concave convex structure 13, p61, lines 1-5) is configured for transmitting the visible  ray (wavelength in the range 400nm-500nm, p82, lines 1-5) of light (light is transmitted through the micro concave convex lens structure 13) to the first cured film (macro concave-convex structure 14, p61, lines 1-5) to thereby minimize scatter of the visible ray of light (reflection suppression effect because of micro concave convex structure, p65, lines 1-15 (light is transmitted to the first film 14 through the second film 13 and reflection is suppressed).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Horiuchi to include the teachings of Kajiya such that a first cured film formed from a coating composition and configured for scattering the visible ray of light off the interior surface such that the first cured film is at least partially light-reflective and a second deposited film disposed on the first cured film; wherein the second deposited film is configured for transmitting the visible ray of light to the first cured film to thereby increase absorption of the visible ray of light by the first cured film   and minimize scatter of the visible ray of light within the cavity such that the housing is light-absorptive (Kajiya’s second deposited film minimizes reflection, p65, lines 1-15 thereby increasing transmittance of light to the first film and Horiuchi’s first film which is absorptive, absorbs the increased amount of transmitted visible light, resulting in the walls of the housing becoming light-absorptive. Because the structure of the claimed system, as identified above is the same as that claimed, it must inherently perform the same function. Horiuchi-Kajiya teach the same structure as the claimed structure and the function of the housing being absorptive is the same.  See MPEP § 2112.01.) for the purpose of utilizing an improved optical body to enable reflection of incident light to be suppressed, p11, lines 1-4).
	However Horiuchi-Kajiya do not teach
second deposited film formed from an ionized gas composition.
	Horiuchi-Kajiya and Schulz are related as deposited films.
	Schulz teaches (fig 1)
a deposited film (SiO2 layers were deposited, pg2, Sec 2, lines 16-18) formed from an ionized gas composition (plasma ion source APS, argon ion plasma, pg 2, Sec 2, lines 7-15, ion assisted deposition, lines 16-18).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Horiuchi-Kajiya to include the teachings of Schulz such that second deposited film formed from an ionized gas composition for the purpose of developing excellent antireflective properties on polymers (pg 5, Sec 4, lines 1-2).

Regarding Claim 17, Horiuchi-Kajiya-Schulz teach the device of claim 16, wherein the housing (housing 188, p37, lines 1-3, Horiuchi)  has a plurality of interior surfaces (right 

Regarding Claim 18, Horiuchi-Kajiya-Schulz teach the device of claim 16, wherein the first cured film (macro concave-convex structure 14, p61, lines 1-5, resist cured by laser irradiation and exposure, p77, lines 1-6, Kajiya) has a first structure (structure of macro concave-convex structure 14) including a first plurality of peaks and a first plurality of troughs (concavities and convexities of macro structure 14 shows first plurality of peaks and troughs, fig 3, Kajiya) each defined between adjacent ones of the first plurality of peaks (peak of convexities),  and wherein each of the first plurality of peaks(concavities and convexities of macro structure 14 shows first plurality of peaks and troughs, fig 3, Kajiya, peak of convexities)  has a first height of less than 1 mm (the height of micro concave convexities is between 100nm-400nm, p56, lines 1-7, hence the height of the macro concave convexities is less than 1mm where 1mm = 106 nm) such that the first structure (structure of macro concave-convex structure 14)  is measurable on a sub-millimeter scale.  

Regarding Claim 19, Horiuchi-Kajiya-Schulz teach the The device of claim 18, wherein the second deposited film (micro concave convex structure 13, p61, lines 1-5, Kajiya, SiO2 layers were deposited, pg2, Sec 2, lines 16-18, Schulz) has a moth-eye structure 

Regarding Claim 20, Horiuchi-Kajiya-Schulz teach the e device of claim 16, wherein the second deposited film (micro concave convex structure 13, p61, lines 1-5, Kajiya, SiO2 layers were deposited, p2, Sec 2, lines 16-18, Schulz) has a thickness of 1µm (thickness of micro concave convex structure is 1000nm, p138, lines 1-3); and further wherein the second deposited film (micro concave convex structure 13, p61, lines 1-5, Kajiya, SiO2 layers were deposited, p2, Sec 2, lines 16-18, Schulz) is configured for minimizing a Fresnel reflection (Fresnel reflection is the result of change in refractive indices between media and the micro concave convex structure 13 decreases the abrupt change in refractive index of the surface on which it is formed and hence reflectance is lowered, p4, lines 1-14) of the visible ray of light from the first cured film (macro concave-convex structure 14, p61, lines 1-5, resist cured by laser irradiation, p77, lines 1-6, Kajiya).
	However Horiuchi-Kajiya-Schulz do not teach

Now, although Horiuchi-Kajiya-Schulz do not explicitly disclose the claimed range of thickness from 35 µm to 65 µm, it is considered to be within ordinary skill level to modify Horiuchi-Kajiya-Schulz ‘s second deposited film with routine experimentation to obtain range of thickness from 35 µm to 65 µm.  It would have been obvious to one of ordinary skill in before the effective filing date of the invention to have range of thickness from 35 µm to 65 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). A person of ordinary skill in the art would have been motivated to modify Horiuchi-Kajiya-Schulz to have thickness from 35 µm to 65 µm for the purpose of having a reasonably thick antireflective structure to reduce the reflectance of the housing and enhance user display of images.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






JVD
Jyotsna V Dabbi
Examiner, Art Unit 2872              					1/25/2022



JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872